EXHIBIT NO. 10 (40)
COMMUTATION AND RELEASE AGREEMENT
This Commutation and Release Agreement (hereinafter the “Commutation Agreement”)
is entered into by and between Continental Casualty Company (hereinafter the
“Company”) of the one part and Western Surety Company (hereinafter the
“Reinsurer”) of the other part, effective as of June 30, 2009.
WHEREAS:

  A.   The Reinsurer and the Company have entered into the following reinsurance
agreements as respects surety business:

  1.   Surety Quota Share Treaty, effective October 1, 1997     2.   Surety
Quota Share Treaty, effective January 1, 2002     3.   Surety Quota Share
Treaty, effective October 1, 2002     4.   Surety Quota Share Treaty, effective
January 1, 2004     5.   Surety Quota Share Treaty, effective January 1, 2005  
  6.   Surety Quota Share Treaty, effective January 1, 2006     7.   Surety
Quota Share Treaty, effective January 1, 2007     8.   Surety Quota Share
Treaty, effective January 1, 2008     9.   Surety Quota Share Treaty, effective
January 1, 2009

      Included in the surety business ceded to these reinsurance agreements are
certain bonds issued for the principal Dick Corporation (collectively
hereinafter the “Reinsurance Agreements as respects Surety Business for the Dick
Corporation”); and

  B.   the Reinsurer assumes the Surety Business for the Dick Corporation under
the above named reinsurance agreements which the Company then assumes pursuant
to the Surety Excess of Loss Reinsurance Contract as Respects Only Surety
Business for the Dick Corporation, effective January 1, 2005 (the “Excess of
Loss Contract”). The Reinsurer’s retention under the Excess of Loss Contract is
$60,000,000 under which the Reinsurer has to date retained the amount of
$58,206,033. Simultaneously with the execution of this Commutation Agreement,
the Company and the Reinsurer shall terminate the Excess of Loss Contract; and  
  C.   the Company and the Reinsurer desire to fully and finally settle and
commute all past, present and future liabilities and obligations known and
unknown of the Company and the Reinsurer under, arising out of, or in any way
related to the Reinsurance Agreements as respects Surety Business for the Dick
Corporation; and     D.   the Reinsurer has agreed to pay and the Company has
agreed to accept in full and final satisfaction of the Reinsurer’s past, present
and future liability under the Reinsurance Agreements as respects Surety
Business for the Dick Corporation, the Commutation Amount, being the difference
between the Reinsurer’s retention under the Excess of Loss Contract
($60,000,000) and the actual amount retained to date by the Reinsurer under the
Excess of Loss Contract ($58,206,033) which equals $1,793,967);

Page 1 of 6



--------------------------------------------------------------------------------



 



NOW THEREFORE, it is agreed by and between the Reinsurer and the Company that:

1.   In consideration of the payment, within five days of the execution of this
Commutation Agreement, by the Reinsurer to the Company of the Commutation
Amount, being $1,793,967, the Company shall release and discharge the Reinsurer,
its predecessors, parents, affiliates, subsidiaries, agents, past, present and
future officers, directors, employees, consultants, shareholders, attorneys,
agents, administrators, successors, assigns and receivers from any and all past,
present and future liabilities and obligations, whether known or unknown,
reported or unreported, and whether currently existing or arising in the future,
including but not limited to, all claims, obligations, offsets, debts, demands,
actions, causes of actions, suits, sums of money, covenants, contracts,
controversies, agreements, reckonings, bonds, bills, promises, damages,
omissions, judgments, arbitrations, mediations, costs, expenses, losses,
adjustments, accounts, executions, representations and warranties whatsoever,
which the Company and their successors and assigns ever had, now have, or
hereafter may have, whether grounded in law or equity, in contract or in tort,
against the Reinsurer or any of them by reason of any matter whatsoever under,
arising out of, or in any way related to the Reinsurance Agreements as respects
Surety Business for the Dick Corporation, it being the intention of the parties
that this release operate as a full and final settlement of the Reinsurer’s
past, current and future liabilities and obligations, whether known or unknown,
to the Company under, arising out of or in any way related to the Reinsurance
Agreements as respects Surety Business for the Dick Corporation.   2.   The
Company shall accept the Commutation Amount in full and final settlement of any
and all amounts due by the Reinsurer to the Company under, arising out of, or in
any way related to the Reinsurance Agreements as respects Surety Business for
the Dick Corporation.   3.   Effective on the same date on which the Company
shall release the Reinsurer as provided for in Section 1 above, the Reinsurer
shall release and discharge the Company, its predecessors, parents, affiliates,
subsidiaries, agents, past, present and future officers, directors, employees,
consultants, shareholders, attorneys, agents, administrators, successors,
assigns and receivers from any and all past, present and future liabilities and
obligations, whether known or unknown, reported or unreported, and whether
currently existing or arising in the future, including but not limited to, all
claims, obligations, offsets, debts, demands, actions, causes of actions, suits,
sums of money, covenants, contracts, controversies, agreements, reckonings,
bonds, bills, promises, damages, omissions, judgments, arbitrations, mediations,
costs, expenses, losses, adjustments, accounts, executions, representations and
warranties whatsoever, which the Reinsurer and its successors and assigns ever
had, now have or hereafter may have, whether grounded in law or equity, in
contract or in tort, against the Company or any of them by reason of any matter
whatsoever under, arising out of, or in any way related to the Reinsurance
Agreements as respects Surety Business for the Dick Corporation, it being the
intention of the parties that this release operate as a full and final
settlement of the Company’s past, current and future liabilities and
obligations, whether known or unknown, to the Reinsurer under, arising out of,
or in any way related to the Reinsurance Agreements as respects Surety Business
for the Dick Corporation.   4.   The rights, duties and obligations set forth in
this Commutation Agreement shall inure to the benefit of and be binding upon any
and all predecessors, parents, affiliates, subsidiaries, agents, past, present
and future officers, directors, employees,

Page 2 of 6



--------------------------------------------------------------------------------



 



    consultants, shareholders, attorneys, agents, administrators, successors,
assigns and receivers of the parties hereto.

5.   The parties hereto expressly warrant and represent that they are
corporations in good standing in their respective places of domicile; that the
execution, delivery and performance of this Commutation Agreement is fully
authorized by each of them; that the making and performance of this Commutation
Agreement shall not violate any provisions of law or of their respective
articles of incorporation or bylaws; that the person or persons executing this
Commutation Agreement have the necessary and appropriate authority to do so;
that there are no pending agreements, transactions, or negotiations to which any
of them are a party that would render this Commutation Agreement or any part
thereof void, voidable, or unenforceable; that it is the sole owner of any and
all rights of the respective party under the Reinsurance Agreements as respects
Surety Business for the Dick Corporation and that no claim being released
hereunder has been assigned, ceded, sold or otherwise transferred (or is subject
to any understanding to take any such action) to any person or entity; and that
no authorization, consent or approval of any government entity or other person
or entity is required to make this Commutation Agreement valid and binding upon
them.   6.   This Commutation Agreement shall be interpreted under and governed
by the laws of Illinois.   7.   In the event that there is a dispute between or
among the parties arising under or related to this Commutation Agreement, each
party agrees that any legal proceeding shall be instituted only in the United
States District Court for the Northern District of Illinois. Each party
irrevocably consents to the exclusive jurisdiction and venue of such court and
agrees that service of the complaint or other process may be made as provided in
the applicable rules of court. The Company hereby agrees to waive any and all
requirements, whether arising under any statutes, rules, regulations or
otherwise, which would have the effect of requiring the Reinsurer to post or
otherwise deposit or obtain any bond, security or monies in order to participate
in any legal proceeding.   8.   The Company and the Reinsurer hereby agree to
execute promptly any and all supplemental agreements, releases, affidavits,
waivers and other documents of any nature or kind which the other party may
reasonably require in order to implement the provisions or objectives of this
Commutation Agreement.   9.   This Commutation Agreement may be executed in
multiple counterparts, each of which, when so executed and delivered shall be an
original, but such counterparts shall together constitute one and the same
instrument and agreement.   10.   This Commutation Agreement contains the entire
agreement between the parties as respects its subject matter. All discussions
and agreements previously entertained between the parties concerning the subject
hereto are merged into this Commutation Agreement. This Commutation Agreement
may not be modified or amended, nor any of its provisions waived, except by an
instrument in writing, signed by each of the parties hereunder.   11.   This
Commutation Agreement and any of its rights and obligations may not be assigned
in whole or in part.

Page 3 of 6



--------------------------------------------------------------------------------



 



12.   As used in this Section, “Person” shall mean any individual, sole
proprietorship, partnership, limited liability company, joint venture, trust,
unincorporated organization, association, corporation, institution, entity,
party or government (whether national, federal, state, county, city, municipal
or otherwise, including, without limitation, any instrumentality, division,
agency, body or department thereof).

  (i)   It is mutually understood and agreed by and between the Reinsurer and
the Company that the Reinsurer and the Company shall keep all terms and
provisions of this Commutation Agreement confidential and shall not disclose
such terms or provisions to any third party, other than their auditors,
accountants, actuaries, financial and legal advisors and any officers,
directors, shareholders and employees (on a need-to-know basis) of any of the
parties hereto and/or their affiliates and subsidiaries, without the prior
written consent of the other party, except where otherwise required by operation
of law or the requirements of any regulatory authority, or stock exchange or
otherwise in connection with a proceeding to enforce the terms of this
Commutation Agreement. Notwithstanding the foregoing provisions of this
Section 12, the Reinsurer and the Company may disclose this Commutation
Agreement and its terms to rating agencies.     (ii)   In the event a party
hereto learns that a Person to whom disclosure is not permitted under the
Commutation Agreement is seeking disclosure of the Commutation Agreement or any
of its terms in any proceeding, or in the event any party hereto receives notice
of subpoena, request or order directing the disclosure of this Commutation
Agreement, or any portion thereof, such party shall provide notice to the other
party promptly and sufficiently in advance of disclosure, to the extent
possible, to permit such other party to take steps to prevent the disclosure.  
  (iii)   If a party hereto is required by a government agency or by court order
or subpoena to disclose this Commutation Agreement, it shall notify the other
party as soon as possible and provide a copy of the order or subpoena upon
receipt thereof, together with proof of the disclosing party’s compliance with
the terms of this Section 12.

13.   The Reinsurer and the Company have each entered into this Commutation
Agreement freely, without duress, in good faith and at arms’ length based upon
its independent assessment of its rights and obligations under the Agreement and
this Commutation Agreement, and not based upon any representations made by the
other or their respective representatives other than as set forth in this
Commutation Agreement. The parties acknowledge and agree that the Commutation
Amount constitutes fair consideration for the amounts allegedly owing now or
potentially owing in the future by the Reinsurer to the Company, net of any
amount allegedly owing now or potentially owing in the future by the Company to
the Reinsurer, arising under or relating to the Reinsurance Agreements as
respects Surety Business for the Dick Corporation.   14.   Any statements,
communications or notices to be provided pursuant to this Commutation Agreement
shall be sent to the attention of the person indicated below, until such time as
notice of any change of person to be notified or change of address is forwarded
to the parties:

Page 4 of 6



--------------------------------------------------------------------------------



 



  (i)   to the Company:

Continental Casualty Company
333 S. Wabash Ave.
Chicago, IL 60604
Attn: Senior Vice President — Reinsurance

  (ii)   to the Reinsurer:

Western Surety Company
333 S. Wabash Ave.
Chicago, IL 60604
Attn: Senior Vice President

15.   If any provision of this Commutation Agreement is invalid, unenforceable
or illegal under the law of any jurisdiction, such provision shall be deemed
severable from the balance of this Commutation Agreement, and the validity and
enforceability of the remaining provisions of this Commutation Agreement, and
the validity and enforceability of such provision in any other jurisdiction
shall not be affected thereby. In the event of such invalidity, unenforceability
or illegality, the parties shall negotiate in good faith to amend this
Commutation Agreement through the insertion of additional provisions which are
valid, enforceable and legal and which reflect, to the extent possible, the
economic and other purposes contained in the invalid, unenforceable or illegal
provisions.   16.   The Company and the Reinsurer absolutely and unconditionally
covenant and agree with each other, and their respective successors and assigns,
that after the effective date of this Commutation Agreement, neither party shall
hereafter for any reason whatsoever, demand, claim or file suit or initiate
arbitration proceedings against the other in respect of any matters under,
arising out of or in any way related to the Reinsurance Agreements as respects
Surety Business for the Dick Corporation, except for demands, suits or
arbitrations with respect to rights, options and/or remedies provided for
pursuant to this Commutation Agreement.   17.   The parties have participated
jointly in the negotiation and drafting of this Commutation Agreement,
consequently, in the event an ambiguity or question of intent or interpretation
arises, this Commutation Agreement shall be construed as if drafted jointly by
the parties hereto, and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Commutation Agreement.   18.   This commutation and release is limited strictly
to certain bonds issued for the principal Dick Corporation under the reinsurance
agreements listed in paragraph A above and all rights and obligations related to
all other Surety business under those reinsurance agreements shall remain
unchanged.

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
executed this Commutation Agreement as of the dates indicated below.

Page 5 of 6



--------------------------------------------------------------------------------



 



          CONTINENTAL CASUALTY COMPANY
      By:                 Printed Name:                  Title:                 
Date:         

          WESTERN SURETY COMPANY               By:                 Printed Name:
                 Title:                  Date:         

Page 6 of 6